DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-3, in the reply filed on December 22, 2020 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a head circumferential threading disposed between the porous shank and a distal end of the head end”.  Should this be “the proximal end” since it lies opposite the distal end of the tip and on the other end of the porous material? This is unclear. See 
Claim 3 is further unclear for using the term “further comprising” to modify features of the implant, when the further recited features of the implant appear to be further portions of the fastener.  However, reciting “Further comprising” with respect to the implant implies “in addition to” (further) the “fastener” recited in claim 1, upon which claim 3 depends. However, the “further” recited features of the device are portions of the already claimed fastener.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis et al. U.S. publication no. 2019/0239935 A1 (“Willis”).
Regarding claims 1-3, in at least the embodiment of figure 5 and paragraph [0044], etc., Willis discloses an implant (500), fully capable of use as a Charcot (progressive disease of ankle) trabecular (microscopic tissue element) systemic implant comprising: a fastener (500) extending from a head end (510) to a tip end (figure 5); a porous shank (530- with “uniform porosity throughout the thickness of the shank” as described at least in paragraph [0044]) interconnecting the head end (510) and the tip end (figure 5) with a tip circumferential threading (520b) disposed between the porous shank (530) and a distal end of the tip (figure 5; paragraph [0044]) and a head circumferential threading (520a) disposed between the porous shank (530) and a distal end .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other known art useable to reject the presently pending claims under 35 U.S.C. 102 includes: Martineau et al. U.S. patent no. 8,979,911; and Brown et al. U.S. patent no. 8,292,967.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774